DETAILED ACTION
The present application, filed on (1/7/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (30-49) were examined in Non-Final on 5/15/2020. A Final office action in response to Applicants submission on 8/17/2020 was mailed on 9/24/2020. Claims 30-34, 36-39 and 41-49 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered. 

Response to Amendment and arguments
Applicant argues against the combination where Boardman et al is modified by 
John Anthony Sheward for the reason that Boardman will not function.  Although the Applicant did not provide a convincing and persuasive argument in support, the rejection is modified so that such issue is not relevant anymore. Similarly the idea of disappearing anode is not of any persuasion in view of the current grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the functional limitation as below: 

“wherein a current associated with deposition discharges is sufficient to fill the hollow tube (61 with a dense plasma, and wherein the discharge pulses, or reverse bias, are of sufficient voltage to ensure continuing conductivity and efficacy of the central anode wire to properly distribute plasma throughout the high aspect ratio tube for subsequent deposition discharges.”

It is noted that this claim is directed to an apparatus. It does not appear that a structure corresponding to this limitation is outside the structure claimed in claim 30. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 30, 33-34, 41, 43 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) 
John Anthony Sheward discloses a processing tube with gas inlet and pumping system to control low pressure (Fig 1), anode wire (P1, line58) through the first endcap (Fig 1-3) and longitudinally disposed through the axis to the second end cap (Fig 1-4). The tube is a negatively biased hollow cathode. The setup is for the purpose of depositing on the internal surface of the tube by plasma generated by the introduced gas and power applied between the central electrode which could be a wire and the outer electrode which could be the tube itself.
John Anthony Sheward discloses DC or RF power for plasma generation but does not explicitly disclose pulse biasing system for deposition of DLC coating.
Boardman et al disclose an apparatus for coating an inner surface of an electrically conductive hollow tube (abstract, para 11 and claim 15), disposed within a vacuum chamber (1), the apparatus comprising: a first end cap (28), comprising a first electrically insulating material, having an opening for a gas supply (Fig 2); a second end cap (28), comprising a second electrically insulating material; a wire (22 and 24) passing through a center of the first end cap  wherein the hollow tube (10) is disposed between the first end cap (28) and the second end cap (28), wherein the wire (22, 24) is electrically conductive and disposed at a center axis of the 
Regarding the functional limitation 
“wherein a current associated with deposition discharges is sufficient to fill the hollow tube (61 with a dense plasma, and wherein the discharge pulses, or reverse bias, are of sufficient voltage to ensure continuing conductivity and efficacy of the central anode wire to properly distribute plasma throughout the high aspect ratio tube for subsequent deposition discharges.”

It is noted that the structure recited in the claim and disclosed in John Anthony Sheward in view of Boardman et al is capable of this function.
It would have been obvious to have pulsed biasing system as being an alternative way of generating plasma taught by Boardman et al and to use it for DLC deposition.

Claims 31, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) and further in view of M. Huth (US 1209710).
Sheward in view of Boardman do not disclose the anode wire centralized by a weight when the hollow tube is vertically oriented relative to a ground surface. 
Huth discloses an electrode wire is centralized by a weight when the hollow tube is vertically oriented relative to a ground surface (wires present within longitudinal vertical hollow cathode held vertically centralized (relative to ground) by glass ball weight; Fig 1 page 1, lines 70-80; page 2, lines 5-25; claim 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward invention to provide wherein the wire is centralized by a weight when the hollow tube is vertically oriented relative to a ground surface, as taught by Huth, in order to provide wires being supported in downward orientation (Huth; claim 3). It is a simple substitution of position and predictably obvious. (KSR vs. Teleflex)

Claims 32, 36, 44-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) and further in view of Collins et al (US 2007/0119546).
John Anthony Sheward in view of Boardman do not disclose gas mixer and gas splitter, alignment of hollow tubes and 10-500 watt power. 
Collins discloses a gas mixer connected between the gas supply and the hollow tube, wherein the material comprising the gas is a mixture of gaseous chemical components, wherein the gas mixer mixes the gaseous chemical components in a fixed ratio (gas splitter 5440 supplies 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward in view of Boardman invention to provide wherein a gas mixer is connected between the gas supply and the hollow tube, wherein the material comprising the gas is a mixture of gaseous chemical components, wherein the gas mixer mixes the gaseous chemical components in a fixed ratio, as taught by Collins, in order to provide separate gas inlets to hollow conduit (Collins; paragraph [0124]) in order to provide a highly controlled gas supply system for complex mixed gases. Boardman further discloses wherein the mixture of gaseous chemical components comprises inert gases (reactive gases with inert push gas argon are introduced into hollow conduit; paragraphs [0017], [0019]) and plasma-enhanced chemical vapor deposition ("PECVD") precursor gases (applying DLC coating on conductive pipe surfaces using PECVD process; paragraph [0017]).
Sheward in view of Boardman do not disclose linearly aligning the plurality of conductive hollow tubes such that an end of one conductive hollow tube is fluidly connected to an end of another conductive hollow tube, wherein a longitudinal center of each conductive hollow tube is aligned. Collins discloses linearly aligning the plurality of conductive hollow tubes such that an end of one conductive hollow tube is fluidly connected to an end of another conductive hollow tube (multiple hollow conduits 150 a-d made of sheet metal (conductive), each with port 155, 160 connected to chamber (fluidly connected), placed in parallel alignment (linearly aligning) with each other; figures 15-16; paragraphs [0120], [0151], [0157]), wherein a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward in view of Boardman invention to provide linearly aligning the plurality of conductive hollow tubes such that an end of one conductive hollow tube is fluidly connected to an end of another conductive hollow tube, wherein a longitudinal center of each conductive hollow tube is aligned, as taught by Collins, in order to provide array of parallel tube enclosures connected to single chamber (Collins; paragraph [0158]).
Sheward in view of Boardman further discloses wherein the mixture of chemical components comprises inert gases and PECVD precursors (reactive gases with inert push gas argon are introduced into hollow conduit, where DLC coating on conductive pipe surfaces using PECVD process; paragraphs [0017], [0019]). Boardman further discloses wherein each pulse, of the series of pulses, is separated by an off time (DC power supply 20 supplying pulsed negative bias using asymmetric bipolar pulse with small short positive pulse with long negative pulse, at multiple duty cycle levels (power levels) with off portion (off time) of cycle; abstract; paragraphs [0011], [0013], [0016]), wherein the off time varies with a length or height of the hollow tube (DC power supply 20 supplying pulsed negative bias using asymmetric bipolar small short positive with long negative pulse, at multiple duty cycle levels (power levels) with off portion (off time) of cycle varying based on depletion of positive surface charge buildup, which is dependent on size of conductive hollow pipe; paragraphs [0011], [0013]-[0014], [0059]).
Sheward in view of Boardman do not disclose wherein the plurality of power levels is in the range from about 10 watts to about 500 watts per conductive hollow tube. Collins discloses 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Sheward in view of Boardman invention to provide wherein the plurality of power levels is in the range from about 10 watts to about 500 watts per conductive hollow tube, as taught by Collins, in order to provide bias power of 50 to upwards of 1000 watts which is an order of magnitude higher than inductively coupled reactors, to provide desired reactive gas flux (Collins; paragraphs [0148]-[0149]).
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over John Anthony Sheward (GB 2030180) in view of Boardman et al (20090311443) and Collins et al (US 2007/0119546) and further in view of Beattie et al (US 4733530).
John Anthony Sheward in view of Boardman et al and Collins et al do not disclose cathode splitter.
Having cathode splitter (also being analogous to anode splitter) to provide pulse bias to plural hollow cathodes from a single power source in parallel would have been obvious.
  Beattie et al discloses further comprising a cathode splitter, wherein the cathode splitter is electrically connected between a negative output of a pulse biasing system and the plurality hollow tubes (emission current control system (splitter) for balancing the individual emission currents from an array of hollow cathodes; abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Collins invention to provide further comprising a cathode splitter, wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716